DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: coupling in claims 2 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 recites “further comprising a suction control valve” in lines 1-2. Claim 16 depends from claim 1 which recites “a suction-irrigation valve”. While applicant has support for a suction-irrigation valve subassembly 130 that may include a suction control valve ([0041]), application does not appear to have support for two suction valves as required by claim 16. For the purposes of examination, the limitation has been interpreted such that the suction-irrigation valve includes a suction control valve.
Claims 17 and 18 depend from rejected claim 16; therefore, is also rejected.

Claim 20 depends from rejected claim 19; therefore, is also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4, 11 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicoson et al. (US 2008/0194985 A1) in view of Patel (US 8,906,052 B1).
Regarding claims 1 and 9, Nicoson discloses an aspiration irrigation device (medical system 20 including resection apparatus 50; Figs. 1, 4) comprising: an aspiration tip subassembly (including outer cannula 56 and inner cannula 58) including a tip (cutting element 52) and an inner tube (inner cannula 58) in the tip (Figs. 4-5); a suction-irrigation valve (including at least directional valve 43 to selectively control the supply and removal of fluid to and from inner lumen 40; [0064]) connected to the aspiration tip subassembly (via distal end 38 of outer cannula 24; Figs. 15-16); and a motor (motor within handpiece 54; [0070]) configured to rotate or reciprocate the aspiration tip subassembly (as motor rotates and/or translates inner cannula 58, which is within inner lumen 40 that supplies and removes fluid; [0064]; [0070]; it is noted that outer cannula 58 may also be rotated; [0130]).
Nicoson fails to disclose the tip having two or more openings on a distal face, wherein the two or more openings are defined by an elongated circular or crescent-shaped slot or cutout.
However, Patel teaches an aspiration device (catheter 10; Fig. 2) with an aspiration tip subassembly (cutting tip 16) including a tip (outer shell 20) and an inner tube (tubular blade 18 slideably disposed within the outer shell 20; column 3, lines 35-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip of Nicoson to include the two or more elongated circular openings on a distal face thereof, as taught by Patel, in order to allow blood to flow through the device to improve the removal of tissue.
Regarding claim 2, Nicoson modified discloses the invention as claimed above, and Nicoson discloses an outer shaft (outer cannula 24); and a coupling (fluid conduit 42; it is noted that the “coupling” is interpreted under 112(f) as a coupler for connecting the outer shaft and the suction-irrigation valve; and equivalents thereof; conduit 42 couples valve 43 to outer cannula 24) between the outer shaft (24) and the suction-irrigation valve (43; Fig. 2).
Regarding claim 4, Nicoson modified discloses the invention as claimed above, and Nicoson discloses a coupling (including at least open proximal end 36 which couples a motor within handpiece 54 to inner cannula 58 and valve 43; it is noted that the “coupling” is interpreted under 112(f) as a coupler for connecting the motor to the inner tube; and equivalents thereof) between the motor (motor; [0070]) and the suction-irrigation valve (43). 

Regarding claim 15, Nicoson modified discloses the invention as claimed above, and Nicoson discloses wherein the tip (52) has two or more lateral openings (slots on opposing sides of tissue-receiving opening 60) on a circumferential surface of the aspiration tip subassembly (Fig. 4).
Regarding claim 16, Nicoson modified discloses the invention as claimed above, and Nicoson discloses wherein the suction-irrigation valve includes a suction control valve (as valve 43 selectively controls the supply and removal of fluid; [0064]).
Regarding claim 17, Nicoson modified discloses the invention as claimed above, and Nicoson discloses a tube (hose 192; see for example, Fig. 19A) configured to attach the suction control valve (43) to a section source (vacuum device 190).
Regarding claim 18, Nicoson modified discloses the invention as claimed above, and Nicoson discloses wherein the suction source (190) is a portable suction pump or a hospital suction system (because the vacuum device 190 is connected to a surgical device used in medical procedures and vacuum devices are pumps, the vacuum device 190 must be either a portable pump or a pump directly found in a hospital room).
Regarding claim 19, Nicoson modified discloses the invention as claimed above, and Nicoson discloses wherein the suction-irrigation valve includes an irrigation control valve (as valve 43 selectively controls the supply and removal of fluid; [0064]).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicoson et al. (US 2008/0194985 A1) in view of Patel (US 8,906,052 B1), as applied to claim 1 above, and further in view of Orczy-Timko et al. (US 2016/0346036 A1).
Regarding claim 3, modified Nicoson fails to disclose the outer shaft has a diameter of 3.0 mm.
However, Orczy-Timko teaches a resection device (100) with a cutting tip subassembly (Fig. 2) comprising an outer shaft (outer shaft or sleeve 125) and an inner shaft (inner shaft or sleeve 128) rotatably disposed within the outer shaft (125; [0046]). The assembly of the outer shaft and inner shaft can be of any suitable outer diameter, for example between 2 mm and 10 mm, and often from 3 mm to 6 mm in outer diameter ([0046]). The diameters are suited for typical arthroscopic procedures ([0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer shaft of modified Nicoson to have a dimeter of 3.0 mm in order to properly size the device so that it may be used for typical arthroscopic procedures.
Regarding claims 6-7, modified Nicoson fails to disclose wherein the tip has an outer diameter of less than or equal to 8.5 mm or has an outer diameter of 5.0 mm to 6.0 mm.
However, Orczy-Timko teaches a resection device (100) with a cutting tip subassembly (Fig. 2) comprising an outer shaft (outer shaft or sleeve 125) and an inner shaft (inner shaft or sleeve 128) rotatably disposed within the outer shaft (125; [0046]). The assembly of the outer shaft and inner shaft can be of any suitable outer diameter, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip of modified Nicoson to have an outer diameter of 5.0 mm to 6.0 mm in order to properly size the device so that it may be used for typical arthroscopic procedures.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicoson et al. (US 2008/0194985 A1) in view of Patel (US 8,906,052 B1), as applied to claim 1 above, and further in view of Truckai (US 2015/0105791 A1).
Regarding claim 10, modified Nicoson discloses fails to disclose wherein the motor is configured to rotate the aspiration tip subassembly intermittently between a clockwise and a counter-clockwise direction. 
However, Truckai teaches a device including a cutting tip subassembly (working end 405; Fig. 7), an outer shaft (outer sleeve 415), and an inner shaft (inner sleeve 410) configured to rotate relative to the outer shaft ([0040]). The inner shaft (410) includes a rotary or rotary reciprocating tip (424; Fig. 7) that is configured to rotate intermittently between a clockwise and a counter-clockwise direction by a motor ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of modified Nicoson to be configured to rotate the aspiration tip subassembly intermittently between a clockwise and counter-.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. For example, claim 1 now relies on the teachings of Patel rather than Oliver.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771